DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 was filed before the notice of allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 11,150,696, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Having conducted a thorough session of searching, examining, and consideration, the examiner finds that this application is virtually identical to its parent, 16/724,881, with one minor change.  The parent of this application is relevant to a wearable device, whereas this instant application, 17/502,908, is relevant to an electronic device.  Thus, this application is only allowable when considered as the child of 16/724,881, and is allowed only if it is linked to the former application.  Thus, this application is allowed, and linked to its parent based on the received Terminal Disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145